IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38920

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 373
                                                 )
       Plaintiff-Respondent,                     )      Filed: February 27, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BRENT R. PRICE,                                  )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. David C. Nye, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Brent R. Price pled guilty to possession of a controlled substance, methamphetamine.
I.C. § 37-2732(c)(1). The district court sentenced Price to a unified term of seven years, with a
minimum period of confinement of three years. The district court suspended the sentence and
placed Price on probation. Thereafter, Price admitted to violating the terms of his probation.
The district court revoked Price’s probation and ordered execution of his original sentence. Price
filed an I.C.R 35 motion, which the district court denied. Price appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Price’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Price’s Rule 35
motion is affirmed.




                                               2